GALBREATH, Judge
(concurring).
I concur in the result reached by Judge O’BRIEN since I agree with him that we are bound by our Supreme Court’s holding in Arthur v. State, Tenn., 483 S.W.2d 95, that habeas type relief cannot be predicated on any ground not raised on the original trial. In doing so I am constrained to point out, as I did in my concurring opinion in State ex rel. Henderson v. Russell, Tenn.Cr.App., 459 S.W.2d 176, that the law which binds us in that case and now in Arthur will eventually be changed by higher authority. Although the Sixth Circuit Court of Appeals, as stated in Judge O’Brien’s opinion, has undertaken to rule as I prophesied in Henderson, that court, while it may order individual relief on a case by case basis, cannot overrule settled principles of law as pronounced by our Supreme Court. See Lawrence v. Woods, 432 F.2d 1072. Such change, if it is to come, must await reconsideration by our highest State Court or the United States Supreme Court.